



COURT OF APPEAL FOR ONTARIO

CITATION: McClintock v. Karam, 2017 ONCA 277

DATE: 20170403

DOCKET: C63041

Juriansz, Lauwers and Hourigan JJ.A.

BETWEEN

Kelly McClintock

Applicant

(Appellant)

and

Joshua Karam

Respondent

(Respondent)

Brahm D. Siegel, for the appellants

Michael J. Stangarone and Stephanie Timerman, for the
    respondent

Heard and released orally: March 30, 2017

On appeal from the judgment of
    Justice Michael R. Gibson of the Superior Court of Justice, dated November 9,
    2016.

ENDORSEMENT

[1]

We are of the view that the order of Gibson J. was interlocutory in
    nature. On its face, its temporary nature is indicated. The general principle
    is that an order granting a stay is final, but an order refusing one is
    interlocutory.

[2]

We are not persuaded that this case comes within the exception in
Hopkins
    v. Kay
,
2015 ONCA 112. In that case, the refusal of the stay had
    the effect of precluding the defendant from disputing the court's jurisdiction.
    The refusal of the stay finally determined the court's jurisdiction. That is
    not the situation here.

[3]

The appeal is quashed.

[4]

Costs of the appeal are fixed at $10,000, inclusive of HST and
    disbursements.

"R.G.
    Juriansz J.A."

"P. Lauwers
    J.A."

"C.W.
    Hourigan J.A."


